Title: From George Washington to Major General Alexander McDougall, 31 May 1779
From: Washington, George
To: McDougall, Alexander



Dr Sir
Head Quarters Middle Brook May 31st 79

I have just received your two favours of the 29th and 30th. I this morning received similar intelligence of the enemy’s movement towards the white Plains, from Elizabeth Town. The day before yesterday, General St Clair moved with the Pensylvania division from this camp towards Springfield—I have now directed him to continue his route to Pompton and govern himself afterwards according to circumstances and the intelligence he shall receive from you. You will be pleased to open a correspondence with him. The rest of the army would have been in motion ere this; but for the want of waggons. I have ordered another division to be in instant readiness to follow.

If it should be the enemy’s intention to operate on your left flank, the stores at Fish Kill and in the vicinity may be in danger. You will no doubt take timely precautions for their security. Is it not adviseable to remove them to this side of the river, or to put them in vessels ready to be transported away at a moments warning?
The inclosed letter to Col. Sheldon puts him under your orders. I am Dr Sir Yr most Obedt serv.
Go: Washington
P.S. That you may be able to compare intelligence, I send you an extract from the letter of the officer commanding at E. Town.
I have just received a return of the British light infantry dated the 25th of April, which has the appearance of authenticity—It consisted of fifteen companies—7th 17th 22d 23d 26th 33d 37th 38th 42d 43d 44th 54th 57th 63d & 64th.



Non Comd Officers & privates


The present doing duty is
521


On duty at Jamaica
 30


On Command
 85


	Total effectives   850


